The law controlling the subject matter of the litigation here is well settled. The difference *Page 226 
of opinion arises in the application of the settled principles of law to the facts as have been established. It appears that it would be harsh or severe to apply such a penalty to the mortgagee as shown by the terms of the decree appealed from. While the mortgagee, at the time the loan was negotiated, resided in the State of Pennsylvania and depended upon his agent or attorneys to close the loan, the law presumes the mortgagee here knew the Florida law and all the penalties about usury. I am not satisfied from the facts of the case that the mortgagee intended to charge the $400.00 in question, because he was indifferent as to making the loan and the mortgagor was deeply interested in obtaining the loan and voluntarily made the proposal as accepted by the mortgagee. It has not been made clearly to appear by the evidence that the mortgagee, during the time the loan was being negotiated, knew that the offered terms or bonus were usurious, but obtained the information several months after the loan was made. I think the decree appealed from should be reversed.